Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 1 of 36




                    EXHIBIT                    P
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 2 of 36




                                                                                                  Ilxhibit C
                                        .
                         STIPUI,ATION O DISMISSAL OF D.Ct ACTION


    STATEOFNEW Y,oRK
    qIJpREME    COURT      _,, -., pptNrY          o&Mo.NRqE
    HARR]S EE.AC]]PLLC,
                                      Plaintiff,
                                                                            lndex No. 201+\3621
                           v,
    EBER BROS. WINE &, LIQUOR CORP,, ALEXEAY, Lt C
    r#gA LESTBR gtsER, I"LC, EBER BROS. WTNE &
    LI.QUOR METRO, INC,, AND EBER.CONNECTICUT,
    LLC,

                                                   Defendants,




                                STIPULATION OF DISCONTINUANCS

             IT IS HEREBY SI'II'ULATAD AND AGRDED, by and hetween the undersigned, the
    attorneys o:f record frrr all pnrrior to thc gbove"entitled aotion, that wherons no pailV hersto ig an
    infanto incompetent pelson for whorn a comrnittee has been ap-polnted of sonserttateen and tto,Pelson
    nor a psny has an interest in tho subjcet mattor ofthe abovc.ontitlod ostion and tlrird.party action,
    thnt the sarne liereby is discontinued on thc rnerits, with prejudieo, without costs to any parly es
    agoinst the or.her, This stipulatioR may hs filed without further notis€ with the Glerk of ,the Coutt,
    this Stipulationrntay be eiecuted in any number of counterparfs, eaoh of whlch, when so cxecutedi
    sfiall be decmed an orlginal, but.all such oounterparfs shall constitute one and the Samo agt€emsnt,

    Datedr October 23,'2ti1                                       Dated:

    BONI)                                  PLJ"C                   FIAI{ITIS B

    Ily:                                                  ,        By;
                                                         A{ftrd
                Linden Oaks                                                99
            Suite 31 0                                                                              4534
            Roohqslet, New York i4625
            (s85) 362-4'.712

                                                                  By;

                                                                                Oamsey
                                                                           Pittsford, New York 14534
                                                                           (58s) 4le-Bdl?




                                                                                  EB-0001 751 0
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 3 of 36




    Subject to a Confidentirlity Agreernent


            INDEMhIIFICATION AGREEMENT dated as of October 23, 2015 (this "Agreemen,l"),
    between IIARRIS BEACH PLLC, a piofessional limited liability compauy ("1{8" ot' tbe
    "indemilified Personn), and LESTER EBI]R 1"Lester" or the "lndetnnitot'").

           Reference is nrade to (a) the AgLeement dated as sf October' 23 , 2A15, betweeq HB, and
                                 i'Principdi Agreemenf')i and (b) the Assigntnent of Clainrs dated
    Lester and Wendy Eber' (the
    Octoba.?3, 2015, of Hts ro Lestel' (the'i{ssigrunent of Clainrs"). Unless otherwise_defined
    hBrein, ilefined terms used lrereig     will   ltave lhe meat:ings assigned thereto iu tire Principal
    A,gteement,

            1.    Ix considsration of the Assignmerrt of Clainrs, and tlre sovenants, replosetrtations
    and warranties of }Its Sot forth in the Prindipal Agleernent, tlte lttdeurtritor aglees to indenrr:ify
    arrd lrold har$rless thelndemnifiedPerssn (ald its culrent and fottner'lawyers) for tho
    Indemnitor's $hare of any Loss, For purposes of this Agreement, (a).'Tndernnitol"s Shale"
    rneans 100% af eash dollal'of Loss; provided, however, thalthe Indenrnitor's liability hetrunder
    shall got exceed $400,000,00; and (b) ' Loss" nleans all or any portion of 0re $40Q000.00 in oash
    paid by Lester to HB pursuarrt to Sdction 2(b;(i) of the Principal Agrecnent thqlys rcquired to be
    baid over, wlret[e1 iri the forrn o1'danrages, disgotgentont or repaynultt, by HB (or arty of its
                                                                                     (tbe "FBGC") or any
                             -Broi, to tlre Pensio'n Benefit Guaranty Corporation
    cunrnt or: fotnret lawyels)
    other. crcditor of Eber          orr Alexbay as a result of a clainr assetted agairtst HE (or any of, its
    curr€t'rt ol foruret lawyers who receive-any thereof fi:or:r HB) by the FtsGC.or an)' otlter creditor
    of Eber Bros, of Algdbay arisirrg out of I-IB's assignnrent of its clairns and/or the considemtiorr
    tendered   in   :exchange   ior sucli assignruerrt prlrsuant to the Plirrcipal Agreentent       and   the
    Assigruuent of Clairns.

           Upon receipt by the Iudenenified Person of notice of a proceeding or,overtiy tlueateued:
    proccedine (a "Ptoceeding") against the Irtdemnified lerson (ol a cul'tent of fornter I{B lawyer)
    with Lespeict'to wl:ich inde-nrnity rnay be souglrt lrereunder, the Indemnified Person will notifu the
    lndenrniior ip wliting as promitly is practicable, zu:d in any ev€nl within ten business days, of
    reoeipt theleof, ln tfie event any such Proceeding is brought ot' .lhreate.ned against _the
    Indemrrified Person (or a cun'ent or fornrel HB lawyer'), the Indemnitot will be entitled to
    particjpate therein and, to the exteirt it may elect by written notice delivered to the Indernnifiod
    itetson" to assunre the defense'tlrercof witir Acceptable Counsel. If the Indernttitot so agsunes
    such defense, lhe Indemnified Persort sball ltave the right to participate irt the defense of sush
    Piaceedins with cour:sel selected by it, subject to the Indennitor's right to cotrtrnl the defense
    theleof, in which case the fees and disburseinents of such lndenuified Ferson's counsel shall be
    at tlre sole expense of the Indemnjfiecl Pelson. In any event, the Indenrnitor and tlie Indemnified
    Person shall iooperate with each other in all reasonable rcspects in conneotion with the defetue
    of any suclr Plodeedirrg. If the lndeurnitor slegts not to defend a Pt'oceeding, lails to prcrnptly
    rrotifl the lrrdemnified-Person iu rvliting of its election lo defend as providcd iu tlris Agreertreni,
    0r fails to dillgently pl'osecufe the defense of such Ptoceeding, tlre Indemnified Person may pa)t,
                    "and
    iourplomise,         idfend suoh Proceeding and recover iudemnitrjoati,otr thet:efol as providerl
    above. The lndemuitor will rrot be liable for my settlenett of any Pt'oceediug effected by the
    Indemnifierl Percori (or a currart or fomrer HB lawyerJ without the hrderrruitot's p-rior wt'{t9n
    consgnt. Tlte lpdemnitor, will not settle any Proceeding without the prior wdtten consent of the
    Indenrnified Pel:sort, unlese the Indenrnified Pelson (a:rd nny current or fomrer HB_ iawyers w}o
    are defendapts) worild lrave no financial iiabiiity (present, coutiugcnt ol future) to the other party
    to such Ploce6ding with rcspect to the Lrde$nitor's Share of any Loss that is not paid.by the
    Irrdemnitor:, arrd iite Inderniiifred Pelson (and auy cul:reIrt of former HB lawyels who are
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 4 of 36




    defendants) receive a release finru the othel par:ty to.sttch Proceeding of all finanoial liability
    related to ihe hrdernnitor's $lrale of arry Losl to'such palty, and there is no macdal adverse
    impact on HB's busjness nr reputation that would yesult ilrerefiorn. The indemnitor will rrot be
    liable m ilre ludemnified Per:sojr (ol a oun'ent or fotnrei:I'iB lawyer) for expenses incur,red by th.e
    hrdenrnified Per:son iu cor:nectiorr with the defettse of any Froceeding'

             ,{ll the Inden:nitor's obligations to the Irrdemnified Party under this paragraph l with
    respect to any cutretit or forrrcr HE lawyer arc subjeat to and conditioned ot: such lawyet
    cornplyilg rvitir HB's obligations undet tlrjs paragtaph I wifh respect to any Prcceeding against
    sucl: law1,e1' for which iudenrnity ntay be souglrt hereunder.

             After the dale hereof, HB will iuforn: Lestel' pltlrpttry of the substance of               any
     coum,lunication it initiates witli, ol reccives fionr,   the PBOC concertring the subject rlatter hereof
    or any of the Defer:dants.

             "Acceptable Counsel" nreans counsel selected              by the Indemnjtor, and         reasouably
    acceptable to the Indeinnified Person, Any person listed o:r Schedule        Ahersto shall be deemed. to
    be acceptable to ths Indemnified Person. If the Indemnified Ferson           fails to aacept ot: I'eject atry
    cpunsel not on Schedule A within five business days after such               counsel is proposed to the
    Indernnified Person in w,iting by the Indemnitot, such counsel shall         be deen:ed tn be acceptable
    to th€ IndenrniJied Percon. Any acceptallce, or               deemed tcceptanc€,      sf   counsel   by   the
    lndemnjfied Person nray ttot be revoked by the Indemnified Ferson

             2,     No indernnification will be payable by the [nden:nitor with lespect to any liability
    or claitn tnade after tlie sixth anniversary of this Agreement, pt'ovidcd tltat once notice of sueh a
    Iiability or claim has been timely given, additional related liabilities or claims-arising out of
    substantially the sanre circumslauces nray be nrade at any time priol to the final l'esolution of
    suclr clairns (whether by means of a finai, rron-appealable judgrnent or.a settletnent approved by
    the parties involved), everi      if   such resolution occurs aftel the sixtlt anniversary of this
    AgrcemBut.

             3.      In the event that either party seeks to euforce this Agreement, such party llay
    seek relief in the Supreme Court of the State of New York in and for tlre County of Monroe. Tlre
    Indemnitor and the jndernnified Person cons€nt to personal jurisdiction of such confi and agree
    tftat such court will serve as tlte exclusive venue for reso]ution of such dispute. Both parties
    waive any righl to trial by jury. Such dispute will be resolved in accordance with aud under the
    laws of tire S"tate of New York, other tlrair New Yolk rules governing choice of law that would
    call for application of a differeut state's law,

             4, This .{greernent (along with the Principal Agreenent and the other agreemeuts
    and instruments delivered at tlre Closing pursuant thereto) constitute the entire agleetxent
    between the parries witli lespect to the sirbject matter bereof aud supersetle, all othel pri.or
    agrcements and undsrstandings, botlr written and. oral, between the-paiies with respect to. rhe
    sirbiect matter lrereof. This ,A,gleeruent rnay not be arnendecl or nrodified, nor ffay the provisions
    heriof be waived, except in wliting sigrred by the parties. hereto.




                                                                                     EB-uUU1   (512
     Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 5 of 36




!
I
,!
                                                    IsjlgAet{,Frl      :




         Adtlr-eser;
          :tJ eoralVey                            Addt'egsl
         .&oche                ,

                  tct, Nipil Y:ark:l.   46,1,8.   Harns,BeasLFLL€
                                                  99'fiarnsey Soaa
                                                  ?itts'fo.rdiNY 14534
                                                  *ttuntion: 'James A. $Siia, xr,




 t




 !
 t




                                                                  EB-0001 751 3
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 6 of 36




                                                    AGRNEMEN:I'

     CotltFrDnivnau



              AGI{ELMIINT dated as of October ?3, 2015 fthis "Ag]eement"), bohveen HAIf.ltlS
     I3EAC1{ PLLC, a prrofbssional linrired liability company ("1-lB"), and LESTER EBER ("Le$ter")
     ar:d WENDY EBER ("Wendy").

              wl-lERF,AS, I1B. with an arldress of 99 Garnsey ltc,nd, Pitt$lbrd, Nerv York 14534, has
     rrsscrted n claiur against Ebel Br:os. Wirte & Liquol Cotp. ("[:'bel Bt'os.") fbr urrpaid lcgal j'ees
     arrd unreintbur.ted disbur:seinonts, phls associatecl itrler,est and fecs. which, as of thc date her:eoi,
     excceds $ I .2 urillinn. in an action pencliag in the Supreme Corrt of the State of Ncw York ir: and
     lirrthe Countybf Montr:etruderlirdexNo. l1-11436(the "CollectiouAction"); and

              WI',TIil{ljAS, I{B cor:rurcrrced a seconrl nction agnit:st i]ber l]r'os., lllrcr Rlos, Witie &
    l.,iqLrol iVlerr:o. Inc. q"[ibel lr4eiro"), EbcrClor:tecticut, Ll-C ("liber'-C1'"). aurl Alexbay, l,l..C
    lTldir l,{rster Et*r, Ll-C (".A.lexbay") (collecti.vely, tlie "Detbudatrts";, wlrich is pclcling in thc
    Srq:'rclrg Cnurt of ilre. State o1'Nclv Y'oft in utrd jbr tlre County oJ' Monroe rtndet' lndex Nn.
    2illr!13623. seeking to .set aside a tranffer ol slrares of liber: Metro to Alexl:ay (thc "DCL
    Actiou"); and

            WiIERI-AS, l,csler:, of l5 Cortl $74y, Rocltesl6l:, \ew York I46lB, desires to purchase
    truui IJB irll c'lsj.rns of rrrhalcvel kind or r,ariety J{B may ltnve agaiust the Defendanls in tlrc
    Collection Action; and

               Wl:Ill.RIlAS, IdB is wiiling to tmnsfer suoh claims to Lestel in retLu'n lbr tlrc cousideiirtiorr
    set l'CIrth hcrrein atid otr the tcr:nrs scl fotth helein;

             IN CONSIIJllll,r\TION of dre furegning,           and tlre rnutual coveilallts and aglesnrclrts set
    lblth lrerein, rJrc par'litls lrcrctn ag:'ee as follows:

              1 As$igunlent of Cltlms, I'IB hereby agrees to finally and iu'evocably assign to
    I-estcr  all its riglrt, titlc a.nd jntcrcst in all claims it may havc lio!\,. ol nrav have in the tirtulc,
    ngairr.st the Delcndants iu the Coliectiou.r\ction, or Lester or Wetrdy, or any oltheil resllcctive
    cnrplol'ccs, otlicors" rtrilrcturs, slurebolclct's, rrtembet's r:r a{fil.iutcs, incltrcling l-J13's opportunity to
     recovel'nttonrclrg' i-ces. cost.^1, and lrcnaltit:s against l.,cste.r rtlrd Wendy, jointly nntl sevelally.
    put'sltaltt ro arr (Jt:del datcd August 28, 2014, enlered jn the ColJection Action (thu "Clnims").
    ,Suclr assignrnerrt shall be a c;uitclairn nssignrnerrt, witltout re1lrlcsentation, walrauty, co\renant ol'
    pronrise of any kirrd or vafiety artd is vr,ithor"rt trecourse to I'lll" ils $uccessols ot assig[s, except
    ibr fie watf,nty contairred in Sectimr 4 hereofl llB offers no covenartt, represenlalion or
    .,varmuly a$ to: (a) the puocedural s(atrrs of thc Clairrrs; (bJ ttro prcsence or lack af any del'ense or
    dcfenses of any of tlre f)efenciants ol any other persolt ot'enlit)'lo nny ol all of thc Clainrs; or'(c)
    the luet'it, str:cnglh, vulidity or ilfry other ru;lecf of thc Clairnu, strvirrg the \\,an'anty conttrincd irr
    thesection4lrcret:f. Folli;r'ingsr.rchrtssignrrtcrlt. 1:lllwiil hatenotu'rthet'iDi<ilyeLtteniorclainr




                                                                                           EB-0001 7514
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 7 of 36




    irr ths Collection Actiorr anrJ cannot be lequestcd or requircd to do more tltan appear under
    subpo6ua as,a lvjtness ot: provlde documents supporting the Glaims in tlre Colleetion Action.

            Z.    Escrorr,; Closirrg. (a)(i) Concunenr wiilt llte execution by all parties of liris
    Agrcenrent" I{B shall execute aud deliver ordgirals of thr Assigplrcnt of Ciaints ro Edward }.
    l{ourihan, Jr,, Esq,

                    (ii)    Concurrenr wjrh tlre exeeution by all pzuties of tiris -/{greernent, HE shntl
    execute and de liver originals of the Consent to Chatgo r\ttorney, lhe Stipulatiorr of Distltissal il:
    tha DCL Action, the Sripulatjon of Dismissnl for Corultst'clainrs irr tlle Colleeti'on Acli'ort, and its
    General l{eleaso to Le$tet:'s qclunseL

                    oii)    Lsstet'E counsBl shall to hold such docnmeuts in eserow and ntay t:ot
    rslease such docurnents fronr srtoh esorow until st$h time as HE notifies oounsel in witing tt:
    corfimr that the tunds arrd the docurnents tc be delivered, to LIB as set f,urth in Seetion ?{b)
    herer:f har,e been delivercd to l{B as provided her:ein, The lelease of such frrttds to HB 6nd the
    rolease of such docurnents to the partios slrall be t'efbrrcd to hettin as tlre'r0iosing",

             Following Lester's delivery ofthe funds and doouuret:ts to FIE as set fofll') in Section 2
    horeott, and FIE's rrotificatlon to Lestel'os counssrl of its receipt of such fun s ald doctillet)ts"
    I-ester: shall cause his counsel to file wiUr the Momoe Cour:ty Clerk's office tirlly cxecuted
    copies ot lhe Stipulation of Disnrissal h: the DCL ,{ction, tire Stipulation of Dismissal for
    Counlerclaims in the Collectiorr Action, ancl, tltereaftel', Ore Conscnt to Charige Attoltroy fot the
    Collecrion   r\ction. Lester's'counssl'will prnvicle,llB    rryith tirre-etaurpecl copies   of such fiiecl
    dosunlr;rils within ten business tiays after the"Closing,

            (b)     ln considelalion fol fhe assignllent sl'ttre Claiurs tefeucncqd in $ection I      bel'eo{',
    Lester shall cause tlre fbltowiug c.onsideratiol: to be deliveled to l-lB uof later thar tlte clsse of
    business on October 30, 20]5:

                    (i)     Cash. Lestel shali send to HB fi'om penonal solrrcss, ard xol {i'orn nny
           $ources belorrging to the Defeudants, the amountof $400,000.00 wliich anrount slrallbe
           delivar:ed to IIB by wire transfer of inunediately available funds ,on or beforc tle slose of
           husiness on October 3A'20I5 to flre foilowittg aceount and ABA numbem:

                    ;\BAi(         |llh03
                    swtFnf,        lJst:
                    Acconnr#       Goqr
                    Bank            Citizsns Bank
                                    Timesquat:e Ol'fieo
                                   45 Exchange Blvd
                                   Roche$lero   ]-lY   14614

            Plcasp ask the oliginatol to speci{y
                                                 !'libet'IJi:ps, ?/inc   & Liquor Cotl:," on     the tattsfer
    fiunr the origirraling batrk'




                                                                                   E8-0001 751 5
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 8 of 36




                      (ii)
                        Ilclcascs. Lesrcr shall deliver execrited Oeneral Releases of hinrssJt,
            Wendy and tho Defendants. Duly executed releases shaLl. be lreld in e.scrow pendirrg
            r.eceipl of the wite transfer roforensed in Sectiou 2A here ol'. Such exeouted: releases may
            be released li'orn escrow, and shall become etfective, upon delivery of the funds to be
            wired as provided in Section 2A hereof,

                      (iii)     Stipulation Dismissing Counfer"clnirns in thc Collectiotr Action. Lester
            shall delivcl to      I{B a signed Stipulation Disnrissing Countelclaims in tlie         Collection
            A.clion   to be heJd in esorow per:ding the C)osir:g. Sitch executed Stipirlation ntay be
            le,leased froru escr,eu,and shnll becottre effective at the Closing,

             In the event that HB does not receive $400,000.00 befbre tlre close of business ort
    Ootober 30, ?0'15, this Agreemeut and each of the related agr:eements sttached as exhibils lrereto
    sirall bo re$deled irreft'ective. fu s-uch event, the docurnents held iu oscrow shali be returned to
    the party that executed such docurngnls.

            (c)       '['he furru oll the Assignrtrent of Clairns to be deliver'ed to l-estel shall be that
    attachecl her:eto as   txhlbit A.   The fornr of the Consent to Change Altornel, shall be that attashed
    hereto as   Dxhibit    B,
                          The fbrnr tbl disnrissing the DCL action ou the mer'its with pre.irrdice is
    aitnched hereto as Exhibit C, Tire fbrm ibr disurissing the counterclainm in the Co.llection
    Actjon on ths n:erits with prejudice is aflached hercto as Exhibit D. The ibnn of Oenernl
    &eleases are attached hcreto as     Exhibtt O.

            3.        Confidontlality and Non-I)isparagentent. (n) The parties hereto wiil                keep
    corrllde.ntial and rvill not disclose to any person (i) il the case of each palty, this ,A.greem€nl and
    ilny olhet agleenlent or instrurnent by ar bctweerr HB, any Deflendanq Lester or 'ffendy entered
    inro in eonuectibn therewith (the "Documents") and the existence and ternls of any thereof; (ii)
    in tlrg pasg ef UB" ali inji:ruiation, docurnents arid recolds, in any forrr:, relating to, ol ari'sing out
    of, the Colleetion Action or the DCL Aetion and tlre subject ,mattc,r of, each thoreof, ancl all
    infbr,nrttion, docu,l,lgnlsr and records, in any forrn, rclating to tbe rekttiormhip between thc
    Perrsion Benelit Guaranty Corporation ('?BGC") and thc Defendatrts or l-estet or Wendy (the
    "PBGC Marer") and the subject nratter theresf; and (iii) in the case of Lester and Wendy, all
    information, documerrts and records, in airy folmo relating to" nr arising out of, the Defbndants'
    clainrs agairrst HB in connecliox with the Collection Action ol the DCL Action; previded,
    blEJ.gI', tlrat (A) any party hereto may di.sclosc auy tlrsleof to its legal courrsel or accotrntatrts
    who need to know at)y thercof for the puipose of advising such party (alrd such palty will be
    responsible foL arry such counsel ol uccountant's oo:npliance with the applicable teflxs of tiris
    Sacticn 3), and {B) rrothirrg.he.reilr shall ptohibit, lirnit, restrict or otherwise irnpair or ertcumber'
    (1) responses ftom a party froff whorn such information may ,be sought uudet a subpoena or
    pursuanl to an order from a court or fronr an adrninistrative agency, or (2) the right of Lestcr or:
    Wendy to provide a copy of any Docunent to the PECC^ Should HB be seled with a snbpoena,
    courl order or inquily Itom any govenlrnenlal agency, whether' state or federal, it shall, to the
    extcnt penriitted by law, withirr three business days of such delivery, ssrvice or inquiry, give
    notioc to l-esrel o1'such developnrent, Aftel tlre giving of any pemitted nolice, Lester shall luve
    the light to challer:ge or rcspond to such eftbr"t to ob{ain snch jnfbrmntion.




                                                                                     EB-0001 751 6
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 9 of 36




                 (b)FIB agrres that, after tlrc Closing, the altor:rey clierrt plivilege owed Io f,ormer
    clieuts (as contained in Nerv'YorkRuies of Flofessional Conduct Rule 1.9) rviJl thereafter apply
    to the maximunx 6xt€r1t possible to HB:s forrner tapreseutotion o1'Lestel and all tlle Detbnclants,
    exceFt as otherwise ordeled by a court of eonrpetentiurjsdictiou. i"IB will uot rheleafler take tlre
    posjtion that any exception to suclr privilege applies or is avaitable to it arrd will not take the
    position that arry such plivilege lras been uaived.

                 (c)
                  HB, on the one hand, and Lester and Wendy; on. the othel liand, cach agree that.
    after the Closing, they will not make, directly ol indirectly, any disparaging or pejorative
    remarks, colrn1ent$, statgruents or otirer conmrunieatiogs aboul lhe other lelating to or alising out
    of the subjeet matter of this Agreernent or the Collectiou Action ol the DCL Action or the PtsGC
    Matter to tbe extent any thercof occru'rsd prior to the Closilg.

            (d) In the event ally party lrelelo ol' any Def'enrlaut tcceives an inquiry fronr any
    xrcmbor of the press or otliel nredia conoelning develop$erlts in the Collection Action or the
    DCL Action or the PBGC Matter followiLrg the Closing, the Fal'ties hereto shall respoud and rrray
    say only that the lnattels that arc the sirbject, hereoi"have beeu resolved.

    4.   Ileprcsentations nnd lVat.ranties. (a) I:IB represenls aud wan:anls to Lester as follorvs:

           (i)         FIB knows of no claim it rna1, llave *gaitst Lesterr, Wendy ol the l)eflerrdauts,
                       other tharr lhose tr: be assigned to l,eslor urcler the Assignurent of Ciaims or tlrose
                       to be djsnrissed by the Stipulation o1'Disn'rissal of DCL Actiou;

          (ij)         Tlre signature on tlle General l{clease of }18 is gtinuine, and tlre            docuureuts
                       expcuted on behalf of HB ale all valid, birtding and cluly authorized;

         {iii)         I{B   has unencunrbued title to the Clainrst and

         (iu)          llB   has all the uecessary pou,et'and authority    to   assign the Claims to Lesler

                      {b) I"ester (as to Sections {bxi), (ii), (iii), (iv), (v) and (vi), and $rendy {as
    $eutions     4(bxi), (ir,), (v) aud (vi)), severally and not jointly, lepreserlt and waunnt to HB as
    follows:

           (j)         i{c (or sbe) kuows of no cJaim he (or she) or tbe Delbud',rnts liavc agaitrst i-ll} or
                       any of the altorneys presently or folmerly associated lvith    l{8, other than the
                       olairns to be disrnissed by the Stipulation of Disrnissal of DCL Action or the
                       Stipulation of Disnrissal fbr Counterclaims in the Collection Action;

          (iil         ')'he liruds to be wiL,ed as pr-ovided in Seetion 24 herrof, will lie owned and held
                       by Lester imnedjately prior lo the lransfer, fi'ee and clear oii liens, clairns,
                       cncunrbr,ances aud   will not   be   ltom soulcss belonging to thc Defettdants;

         (iii)         Lester   is solvenl both befole and atler consumlration of the wire hansfor'
                       corrtempinted jn Sectiorr 2A hereof;




                                                                                          EB-00017517-
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 10 of 36




         (iv)            The sigrratures on tl're Genelal Iteleases of Lestcr, Wendy and' the Defendatrts arc
                         all genuinq arrd the docnn:enls executed on behalfofsuch petsons and entitips are
                         ali valid, biuding and duly autlrorized;

          (v)            Pr:ior to the execntion of this Agreenrenl'.lnd the lelenses contemplated and called
                         tbr by it, he (or she) has not assigned, nansfened conve)'cdr etrpnmbered ol
                         othCtvisc alienated, in whOie ot in part, any claitu they rnay ever have hacl againsl
                         HB or any of its attorneys (borh prcsert and folrner); and

         (vi)            Priol to the execution of titis Agreement nnd the                                     t:eleaees and stipulalions
                         conternplated and called for by it, tlre Dpfendarlt$ have uot assigned, lt:ansfbned,
                         conveyed, enoumbered or otherwise alienated, in whole'ol in pnlt, an11 clair:t tltey
                         ltlay evel l:ave lrad agairrst HB ol any cf its attomeys (bstlr plesent and fbrmei'),

                5,  Ilem edics. Il' a4y par ty breaclies this Agreeu:ent, the other pal'tie s may seek relief
     in the Suprerne Coult of the State of New Yor:k in and for the Coru:ty of Monloe. Lester, Wendy
     and HB oonsellt to pcrsonal jurisdiction of such court afld agree that stlclr court slrall serve as the
     vsune tbr resolution of sucir dispute. The parties waive an1. dght to trial by jru'y, Such dispute
     shail be resolved in accordance with and rrndel the laws o1' the State of New Ylnk othcr than
     New York r:ules governing ciroice of Ia,w tlrat worrld call tbt appiieation of a ditlbrent statens law.

                6.       Noticcs, Notices required                                uncler this Agrearnent shall be dsljvel'ed by e.niail   lcr

     thc tbllowing pel'$ons at the tbllowing eddtesses:

                         To HIl, all of rhe follorvirrg:

                         r,l   ti:ss{4)   lt at:Li   s   b-ep<}li. c otn

                         du-ttglgf0biul:Ls-lreash.                   c   o   nt
                         I   sui tz(Zdlrallislreaclr.conr
                         riiageI     @hallisbeach.pont
                         'fo l,ester or Wendy:

                         I   eber'@sl ocuuraud sorrs.conl
                         weber@sl ocurnandsotls.com

                al   Mergcr Clause . 'I'his Agreenrent (and the othor agl'eerneuls and instluments
                     ,
     delivered at the Closing, including without limitation, the indemrtificatiou ageettrenl dated as of
     tlre date hereof berwcen I{B aurt Lester) constitute the cntire agrsement among the pnrties with
     rcspect to the subject lnaftsr hereof and supersede all othel prior agreenrents and undet'standings.
     both rvritten arrd oral, an'Iong the parties with lespect to tlr subjecl rnatter hereol'. Tltis agreenrcnt
     11ay liot be anrel]ded or rlodified, llol r1lay the provisions hereof be waived, sxcept iu writirrg
     signed by the parties hel'eto, No party may assigrr its riglrts lter:eunder witltout the priol writteu
     cotlsent of the other parties hereto, This Agreernent will be binding npou and inure to the benetlt
     of the partics hereto and their respective successors aud permitted assigrrs, This Agrcement is not
     interrded Io benefiI, or be relied npon by, any third party. Except as expressly pl'ovided her'eirt
     aud in the Exhlbirs hereto, none of the parties to the Collection Aotion ot the DCL Actiori shall
     have any obligation lrereutrdet or witlt respect horeto,




                                                                                                                 E8-0001 751   B
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 11 of 36




                                        {and.aly ot}el


                                                                                     ia$.altosult
                                                                                                          ,colunile'li
                                      telfis
                                                                             slrwivg                  riocrlllrel'rt$
                                                                           suchtlsliverie$.

                  8,   eh,CIicq of 'Iin1r,1 Tlrfs Agrcefi$xt slrajl be goverrretl by tlie laq,S ef ,tllqsfalq:of
         $lcW Yor{t other-tlran }lCrv York rules,govea'niug citoice of:law, thar wouid .aall for: ap'plicaiioii.of
                              rla
         a   diffsrsot sut8l^s w.

.                 IN WITNESF            WI'J.]1I{EOF,     'l''he panies i:eretd have executcd arld dcliver'ed $is
         Arg'fe0lt1ptil:'d$'<tf luq ilate fi r'lrt absrre' wftitel
l
I
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 12 of 36




                                               .Ih
                                               \J
                                                R-
                                               €
                                                s
                                               €
                                               *q5
                                               \
                                                   \
                                  f,.|r
                                  J.               S?:
                                                   :!ai!
                                   Fl
                                   ri              \{"
                                   o
                                   z                ,.f'
                                                     ?a
                                                           Itit.
                                                   ,tlf    C.l
                                                           {o
                                   M
                                   A
                                   z.
                                   {


             \
            *s i3                                                  ria
            s ;x
               rtlJ
                 'J
                                                                   tn
                                                                   'oe.



                  dt




                       rr*ri--   r:ir     ,!
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 13 of 36




                                                                                                      Exlriliit   A,

                                         ASSIGI!{MNNT OT' CTAIIVIS

            1.,      Assignpent      of Claiurs: ln considertlioir of tho covo0ants, :tgplesentalions arrd
    wa,trantigs of Loster Eber'  ("Lester'")  set fbfih in the Agreernent (llte "Pt,inplPal' Agteernenf) d,nted ns
    of:Octobpr23.      ?01i5, bstweerr I-lB  and  l..cster aud weudy Ebcr I'twu't61/'), HB treleby I'inally and
    inevocrbly assigrs to Le,$ter all its light, title and intertst in all clairtrs it omy ha,ve tlow, or: lrlay
    have iir ltrc filtule, against the clefsuclants irr the Colleotiorr Action, oI Ls$rcr or Wctldy, or any ol:
    theil respectlve employees, officers, dircctors, sharehok{sr$, i:i.tembet'S or nf{iliates, ineluding hlB's
    oppo$uniry !o recovel. atlolneysi bcq costs, arrd penalties against Lestetr alrd Wepdy, joitrtly nnd
    severally. ,pursuau( to an Order dared' August 28, 2AL4, ontered in the Collealiori Action" This
    assignmeni is a quielairn assignrnent, witlrout reprcsentatiolu, wafifanty, cov.enattlol promise of alry
    kirrd or variety and is without recoulse to HB, its successot's or trssigns, saving the rvarran:ty
    contoinsd,in Seotion 4 of lhp I't incipal Agreetnent,

            2,     Gov.erning lusrr. "llhis Assignment of Claimr shall be governed by, artd construed in
    acerx'dancowith, tlle,]sws of the State of New Yotrk,

             3. Defined t'sl'ms, Uriless odlelwise defirrsd herein, defined terrns u6sd hereirr slu:ll
    lirve tllc near"litrgassigned tltetsto in tlre Prlncipal Agt'eenreut,



    FtAltRls            PLLC




    ACCHP'IED;



                Wffi-tf,*
    Lestei l3beri




                                                                                                   7521
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 14 of 36




                                                AIil|IDAVIT

       CONT'I ENTIAL

       STATEOFNEW YORK)
       COLTNTY OF, MONROE)             SS.:


            PATRICK       J,   D,{LT'ON, beilg dnly swot}l, deposes   nnci says:


           l,   I an:, and at all tirles pefiinenf have beon, a rnember of the law filnr l{arris Beach
       PLIC ("l{an:is Eeach").

           2.      For several yeals, l-lanis Beach servsd as oritsicic genetal counsel to Eber Bros.
       Wine     & Liquor   Corp. ("Ebel Bros.), Eber Bros. Wine & Liqrror Metro, Inc' ("Eber
       Metro'), and Eber:-Corrnsotiout LLC ("Eber'C'i'; collectively, tlie "EbeI Entities") oll a
       variety of litigation anci trarrsaotionril l11atteffi. I served as the lead atlou)ey to the Ebsr
       lntities for mor:e trhau a rleoade. As is r'+levant here, the Ebor Entities ertgaged l{auis
       Beash to.reprc$ent thenr in the following transactions; (a) the acquisition of Siocum &
       Sons, [rc., which beoame Eber-Cf in April2005; (b) the exchange, proposed by $outhern
       Wine & Spirits ("Southern"), but never consumrrrated, of a $3 million interest free note for
       a 15% ownership interest in Eber-CT in the Fail of 2007; (c) tlte sale of the 15% ownelship
       iritersst in Eber-CT, oliginally sought by SoutJrern, to Eder-Goodman LLC in January
       2008; and (d) cerlain ltmited nratters ou the tansfer of a 6% ownetship intct'est in Eber=CT
       to Polebr:idge Bowman in May 2010. I{ar:ris Beach had no irtvolvenrent at all r-vitlr
       Alexbay, LLC f'Alexbay') or any ilanrac.tio:rs witlt Alexbay.

           3.         As a result of rriy role in such r:eprcscnLatiou, I have personal klolvledge of the
       matter:s set   brth below othef than tirose stated upon irrfon:raticn and belief, and, as to
       'those, I believe thern to be true fbr the rsasons stated,


          4.       I have reviewed again nry affidavit dated Decenrber 1 1, 2014("My Af{idavit"),
       and fuave reviewed the affidavit ofLester Eber dated Jru:e 24, 2015 (the "Eber Affidavit"),
       which I have seen for the firsl tirne in September 2015'. Such affidavits are attached heieto.

           5.     Ilarr:is Beach is a law firn, I have always undetstood tltat the Ebel Entities lriled
       Fiarris Boaoh solely in irs capaoig as a law firm. llanis Beach is .not, and has nol claimed
       to be, an inveetment banlting, financial advisory, appraisal 0r accor:trtiug finn, It is not a
       registered broker-dealer. I,lauis Beaoh does not providq aud has nover plovided, services
       as an experlin the valuation ofbusinesses ofany kind.


          6.      I    have uo reason to disagree with Lester's slatements         of his    experienee in
       paragraph 13.of the Eber Affidavit, which t'eads:

                   u
                       13,    I have spent my entire life running plivate businesses.
                   Ovel tlre course o1l 50 years, I have bought and sold mariy prival;e
                   businesses, hr rrry experietrce, 1:rivately heirl brrsinesses zu:e very
                   irald to vaiue. A wide variety of considerations go into cvery
                   decision about whal fo pay or what to aooept i.n the purohase or
                   saie of a private business. The principal considerations that ar.e
                   wlsvarrt in one pulchase and sale may be quite different thzur
                   those applicable j,u ansther. lndustlies change over time and




                                                                                   EB-00017522
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 15 of 36




                   ti-rough business cycles, Theiefore, mechanical fonnulas rarely
                   apply:. In my experienoo, competitors in the liquo: industry hold
                   the same view in making their own purchases and sales of private
                   businesses.''

           ?, The statements in My Affidavit about the approprlate range of valuation for any
       of the Xber EnIities, as of any date, were based on my recollection in December 20,14 of
       events aud discr:ssions I believe occuucd during the period of },{arris Beaehls representation
       between 2005 and 2010. I had no role in determining, and wes not prrvy to disoussions
       ponceraing, the valuatiorr of Eber-CT in connoctioir wjth ths fransfor af a 6Yo o$dership
       intsrest therein to Polebridge Bnwtnan in May 2010, I gained no firethand knowledge, as
       the Eber Entities' oounseln driring the period of Haris Bpach'$ reprosentation, of nnything
       relatirrg to the Alexbay foreclosure proceedings in June 2072 an $3,6 ruilIion of loans swed
       to Alexbay by Eber Metro and guaranteed by Eber Bros. Sincs Haris Besch did not
       r€present the Eber Entities after 2010, I, of coursc, had no role in determining, and was not
       privy to discussions conoerning; the valuation ofany ofthe BbprEntities as ofJum 2012
       for any purpose. I acknowladge that I have never seen the finansial stetements of Eber4T
       for its ?013, 2074 ot 2015 fiscal yaars, My Affidavit expresses no view on the current
       value of any Eber Entity as of tha. date of this Affidavit.

           8.       I    acknowledge that My Affrdavit s{as not offered as a profossional in the
       valuation   of   businessesof any kind. tr alss acknowledgc rhat, after reviewing the Eber
       Affidavit, my $triltemonts wlth respectto valuationdid noltake into oonsideration ce$ain of
       the relsvant circumstances dessribed therein, I acknorrvledge that circurnstarrces of a
       business can eharrge over time and that the appropriate tange of valuation of any of tho
       F,ber Entities on arry date, whatever it rnay have been on any other date, should be based on
       all therelevant faetB as they exist on'such date, Some or all of suclr faets may have changed
       since Haris Beach ceased reprwcnting the Eber Entities, and, aocordingly, the appropriate
       range of valuation of any of suah Eber Entities may have changed as a result thereofl I
       acknowledge that aertain facts relatitrg to fhe Eber Entities in M*1r 2010 snd June 2012
       deeqibed in *re Bber Affidavit were dif,furent from facts that I was-awarrs of at the lime of
       the200t 2007 and 2008 transactions described above.

            L       With the faragoing in mind, I,confui:r that my statcsrents in My Affdavit with
       respect to the appropriate range'of valuation of any cf the Eber Entitios, as of May 2010
       atd June 2012, involved significant                     and oontained eloments of speculation,



                                                                 lrcn


       Sworn to before me this
       27tl' day of Ootober, 201 5




                               Marilyn M. Greason
                                                      lilork
                         Notary Public, State of New
                            Monroe  County   1t48.13382
                        Gomrnissian Expkds Nou 30, 2AJ;7




                                                                                   EB:0001 7523
     Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 16 of 36




                                                           *. *'.t$**+'



                                                                   ,{,NY
            THffi,P*RTY,,
                'I{AR&[S




                                        ;qrqD$atnacnl,
                                        iOTI-T.B.FBfrC.




'l
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 17 of 36




I
t



        STATE QF NEW YORK
I
        SU.PREME COURT                 COUNTY CIF IVI.ONROE
i



        HARRIS BEACFI PI.LC,

                                       Flalntiff,
                                                                              AFFIDAVIT OF
                              V.                                              LESTER EBER

        EBER. BROS. WINE & LIQUOR CORP., ALEXBAY, LLC                         lndex No,2014-13623
        F/IUA LESTE.R EFER, LLC., EBER BROS. WINE &
        LIQUOR METRO,               AND EBER-CONNECTICUT.
        LLC,                'NC.,
                                       Defendants,


        €TATE OF NEW YORK                    )
                                             ) $s.
        COUNTY OF MONROE                     )

               LESTER EBER, being duly.$wom, deposes and say-s:

               1,      I arn ourrently the President and Managing Member of Alexbay, LLC

       ("Alexbay") and the Ffesldent,and a Ditector of Eber Bros, Wlne & Liquor Metro, lnc.

       ("Eber Metro").

               2.      I have personal knowledge of the rratters sel fo:rth herein, exoept for those

       matters slated to be on information and belief, which I believe to be true.

               3.      From 195€ until February      1, 2Q12,1 was   also affiliated wiih Eber Bros,

       Wine and Liquor eorp. ("Eber Bres."), most recently serving as President and a Director

       of Eber Bros. I reslgned from serving as President and a Director of Eber Bros.

       effective February 1, 2Q12, Aceordingly, I have nst held anyr position with Eber Bros. as

       of Febr:uary 1, 2,812. (See Exhihit 1 , copies.of my resignation and Eoard Approval of rny

       resignation),
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 18 of 36




I
                 4.   l,never held the position of Chief Executive Office of Eber Bros. Accor:ding

        to Eber Bros.' By"Laws, there is no CEO position within Eber Bros, lnstead, the position

        of .President lncludes the r:esponsibilities of a   CEO. (See Exhibit 2, Eber Bros.' By-

        Laws);

                 5,   Eher Bros, is a New York corporation that was incorporated in 1935 and

        previously operated as a whslesale wine and liquor dlstrlbutor in upstate New York, For

        the reaaons despribed herein, Eber Bros. is not currently an operating entily-

                 6.   Eber Metro is a flew York corporation that Was incorporated in the rnfd,.

        1990s and was wholly owned by Eber Fros until May2QI2, Eber Metro previor,rsly

        operated as a wholesale wine and liquor distibutor in downstale ,New York, But for the

        reasons descriibed herein, Eber Metro is not currently an operating entity,

                 7.   Eber-Connecticut. LLC {"Eber'-CT) is a Delaware limited liability company;

       formed on February 16, 2005. Eber-CT operates as a wholesale wine and spirits

       distributor in Connectieut.


                            ,Hart:l$ E€3qhiq Representation       of Eber Entiti€s

              8,      Forsever€ldecades, thelawfirm of Harris Beach PLLC ("Harris Eeach")

       served as outside general counsel to Eber Bros.; to Eber Metro from 1995 to 20J 0; and

       to Eber-CT frorn 2005 to 2010 in a variety of litigation and transactional matters. During

       that time, various aftorneys who are Stili associaied with and/or: mernbers of Flarris

       Beach provided legal advice to Eber Bros'., Fber Metlo, and Eber-GT (cotlectively, the

       "Eber Entities'')" Patrick J. Dallon, a Haris Beach partner, served as corpo.rate counsel,

       to these Eber entities for more thait a desade. Other attorneys who are still affiliated

       with Hanis Beach and who have worked on Eber Entit;r mattrere ln the past include


                                                      2




                                                                                 EB-00017526
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 19 of 36




   Kevln W. Tornpsett, Dsvid M. Mehalick, Justina R. Runke, Charles W..Russefl, PaulJ.

   Yesawich, Daniel J" Moore and Eala A, Worrall:,

          9.     As is relevant here, the Eber Entities engaged Harris Beach to represent

   them in thefollowing transactions: (a) ihe aoquisition sf Slooum & Sons, lnc,, which

   becarne Eber,CT in Aprtl!005; (b) the exchange, proposed by $outhern Wine & Spirits

   ("southernr'1, but never -eonsurnmated, of a S$ milllon interest free note for a 15%

   owner.ship interes! in Eber-eT in the Fall of 2007; (c) the sale of the 15% ownershlp

   interest in Eber"OT, or:igirtaily soughl by $outhern, to Eder*Goodrnan LLC in January

   200S; and (d) the sale of a   Bolo   ownership interast in Eber-CT to Folebridge Bowman in

   May ?01i0.

          10,    Harrls Bea:ih had,fro involvement at altwith the Alexbay foreclosu,re on the

   loans owed10 Alexbay by Eber Metro and guaranteed by Eber Bros.' assets in June

   2012, siacethe Eber Entities had terminated them as cou'nsel in 2010. [n fact, it was

   Michael J. Eeyrna at Underberg & Kessler LLF who.represented Alexbay in:the

   foreclooure, (See Exhibii 3, Mr. Beyma's Affidavlt)" ln fast, Mr. Beyrna stillbelieves that

   Eber Bras, received {air consideration in the foreclosure. As a result, Mr. Dalton's

   thoughts on the value of Eber-Ci in 2012 are purety.speculative, clearly wrong and

   should be ignored.

          1'1.   Harris Eeach holds itself oui only as a lawfirrn, We hired Harris Beach

   solely,in. its capacity as a law firrn. They are not an investment banking, financial

   advi*ory, appraisal or aceounting fir:m, They do not hold themselves out as experts in

   the vatuation of businesses of any kind.      .   Mr, Dalton's thoughts on appropriate




                                                     3




                                                                              EB-00017527
     Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 20 of 36




 I
l
 I
        methods of valuing our corflpanies are pr.lrely specuiative, clearly wrong and should be
I


i       ignored.

I,
                    2005 Acquisitlo.n of SlocurE & $ons lnc,IBefore the Recessiqn
j
i
I
i
I

'.
               13.     ln April 2005, Eber Metro acquired a wine and lisuol distr,ihutorship
I

        operating in Connecticut and Rhode lsland aalled Slosurn & Sons,'lnc. ("Slocum"). The

        transaclion was accomplished by rnerging Slocurn inlo Eber-CT, a newly formed limlted

        tiability cornpany. Eber-CT is eurrently operating so-lely as a distributor of wine and

        spirits. in Conneciicut

               13,     I have spent my entire life running private businesses. Over the course of

        50 yea.rs, I have bought and sold many private businesses. ln my experience, privately

        held businesses ar€ difficult to vafue. A wide variety o{ eonsiderations go into every

        decision about what to pay or what to accept in the purchase or sale of a privale

        business. The principal considerations tha{ ar'e relevant ih one purel-rase and sale may

        be quite diffe.rent than those applicablo in another. lndustries ohange over time and

        through business cycles, Therefore, rnechanioallormulas rarely apply. ln my

        experience, competitors in the liquor'industry hold this same view when purchasing and

        selling private businesses,

               14.    ln the case of the Eber Entities'expansion thlough the acquisition of

        $locurn, Eber Metro's primary consideratioR was'strateglc; lt was pan of a much larger

        company in 2005, ln 2005, Eher Entities'gross revenues were approximately

        $600 million compared to $36 million in 2012. Ebet'Bros. had significant oper:ations in

        New York, and was striving lo become a leading multi-state distributor. The acquisition

        of Slocum was strategically impodant because it would sotidify and augment Eber Bros,'

                                                     4




                                                                                E8-0001 7528
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 21 of 36



I


i
I
1

I
!



        competitive presenoe and scale in the'Northeasi, and affir:rn its commitment to growth
i
i       for the benefit of key suppliers and attracling new suppliers. $locum also owned an
I




        attractive lrnport eornpany with       a:   portfolio of Gerrnan, Ailstrlan and ltalian wihes end

        sold these ilems exclusively in Connecticut. The Eber Entilies were eager to add

        Slocurn's then hiEhly proJitable and vertically integrated business model to their own

        and saw an opportunity to leverage the Slocurn inrport business throughout the rost of

        its distribution network, Understandably, it is not po*sible to aocurately pinpoint or

       crea{e a rnechanlcally derived valuation of the beneJits of such an aoquiaition,

                   15,      :Eber B'ros"' analysls of the appropriate purchase prlce for Slocum was

       also signifhantl5r affected by the belief that there were other strong oompetitors who

       were interested ,in buying Slocum at the same time. They saw the atrategic valUe of

       Slocurn's buqiness as         well. lt wasn't a matterof seeing how liitle it would eost to buy
       $loaum, Rather, itwas a malter of antioipating how high the purchase price would have

       to   b'e. to.   purchase the business and ptevent key competitors from seizing ihis

       opportunity,

                  16,       Another signiflcant faetor in deter,mining the offer to buy Slocum was that

       there were significant tax advantages to the Eber Entities in malting the acquisition with

       lhe transaotion struoture that was employed, lt was a transaction structure tailored to

       the speciliic facts of the situation and not a structure that would apply 1o another sale of

       €locum: E-ssentially, because of the timing of tax consideraiions, Eber Bros, could

       afford to pay substantially more to buy the business in 2005,

                  17,      ln retrospect, I believe Eber Metro significantly overpaid to acquire

       Slocurn. Although prior to Eber Metro's acquisition Slocum was profitable, during each



                                                             5




                                                                                        E8-0001 7529
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 22 of 36




    fiscal   y-ear from 2005   through ?O12   $loeur-,n experienced   significant losses, with

    aggregate net losses of $7,?75,269 during that samp pedod. (See Exhibit                 4), Due to

    the forced wind-down of Eber B'ros, as described below, the acquisition of $locum never

    had the opportunity to geneiate the materlal $ynergies and other benefits that had been

    expected and had been factored into the proposed valuation at the time of the

    acquisition .of $locunr,

             18.    Flarrie Beaolr represented Eber Metro in the aoquisition of Slocum,

    Mr. Dalton alleges that the acquisition of Slocum was prorRpted by certain legat

    protections affbrded wineand liquqr franchisees in Connecticut, as is stated in

    paragraph     lsof   the affidavit of Fatriolr J. Datton sworn to sn December 11,2014 ("Fitst

    Dalton Affidavitl!). M:r, Dalton also,alleges (hat our acquisition of Slocum was prornpted

    by the "legal bulwark" afforded liquor franohisees in Connectiout against iermination of

    d,istributorshlps in that state. Neitherof these allegations is correct, Mr. Dalton is a

    Lawyer, not a busines$man with lhe rnany yearso.f experienee in the wine and liquor

    distrihution business that I have, Mr. Dalton does not have a compr,ehensive

    understanding of the cornpetitive dynarn,ies of this industry.

             19,    The Connecticut wine and liquor f,ranchfse laws are noi as valuable as

    Mr, Dalton alleges. They do not Insulate a distributor frorn the       r,isk   of losing the

    exclusive rlght to sell a wine produot line in Conneoticut, rather - at r.nost- they prevent

    a distributor fi:om being cornpletelv excluded frorn the sale of a wine product, Although

    Gonnectisut law prevents a supplier from completely terminating its relationship with a

    distributorwilhout good cause, a suBplier may siill.dual" a distlibutor at any time,

   meaning that the supplier can sell to a new "preferred" distt'ihutor in addition ,to the



                                                     6




                                                                                    EB-000'17530
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 23 of 36




   original distributor. Thus, the original distiibutor can be deprived of the benef,it of being.

   th.e oxclusive disiributor of a product within Conneoticut without any protection under the

   tranchlse law. ln my experience, the new "Breferredl distributor typioally ends up seJling

   tlre majority of a supplier's particular.product in Connecticut since the new "preferred"

   distributor receives nrarketing suppari and pragramming that is not offered to the

   original distributor. Additionally, the preferred distributor is the exciusive di$tributor of all

   new items or hne extensions whlch t'y.pioally:dtive rer/enues over the life eycle of the

   brand, Once   a   istributor beeomes'1dual'i on an itern, revenues and profitabflity are

   negatively impacted. As a result,l€venues and pro{itabtlit;r of any dietributor in

   Gonneeticut are subject to rnany of the sarne,uncertainties as in any state without a

   franchise law, and the Connecficut franchlse lar,vs offer little proteation against these

   kinds of ri$ks for Eber-CT, This could materially and adver$ely impact the value of the

   equry of Eber-GT,

          ?0,    lnfact, Eber-CT was'{duqled" in ?009 by Deutsch, its largest supplier and

   tlre producer of Yellow TailWines. Until that point, Eber-CT distrlbuted all Yellow Tail

   Wlne products sold in Connecticut. As a result of being ''dualed," the volume and

   revenue of Yellow Tail Wine products that Eber-CT sold in Oonnecticut was reduced by

   a catastrophic 5070 in the first year of the "dual." Fber-CT now sells lese than ?8?o of its

   "pre"dual" volume of Yellow Tait Wine pr'oducts sold in Conneoticut,

          21,    During the period from 2008 through 2012, Ebet-CT was'dueled" not only

   by Yellow TailWines but by many other brands,       aswell, This "dualing" took     place after

   the $loeurn acquisition in 2005 and after the sale of the 1$7o ownership interest to Eder

   Goodman in 2008, but before the foreclosure sale       in2012, Fber-GT's overallfinancial


                                                  7




                                                                              E8-00017531
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 24 of 36




I
i




       pedormance was tnaterially and adversely impacted by this "dualingi," as lls revenues

       for Deutsch   ffillow   Tail Wines)fell from over$11 mlllion, for the,year ending May 31,

       2009, to $2,0 rnillion, for the year ending December 2014. Given that Eber-CT is

       among the.smallest state-wide d'istributors, the threat of a "dual'' on all its brands

       remains a constant concern and a source of future risk to revenue, profitabillty and

       valuaiion,

              .22.    Mr. Falion'e lawyerly theories have been dispfoven by what actual{y

       happened to Eber.GT since ?005-


            Fehdirro of.f $g.tlthern {20QS throuqh Janua{v ?008)/Before the Re.cession

              23.    A numher gf events took place after Eber' Metrolg acquisition of Slocurn

       that resulted in Eber-CT becoming the only remaining Eber Entity with any operaiing

       assets, €outhern Wne & Spirits of Arnerica, lnc. ("$outhern")*the lar:gest wlne and

       spirits distributor in the United States-entered the New York markst in 2005, and

       swiftlyset out to destroy Eber Bros.' and Eber Meiro's businesses in New York through

       highly predatory and aggressive business tactics, At the time, hlew York was by far

       Eber Bros.'largest n'rarket, ln 2006, Southern lured away many of Eber Broa.' and Eber

       ,Metro's significant suppliers in New York, As a result, Eber Bros- and Eber Metro could

       no longer sBll th6ir longstanding portfolio of hrghly recognizable wine and spirits brands

       in New Yor.k, ln additlon, Southern paid $10 million to Daniel Sisto, Eber Bros.'VP of

       Sales, and lur,€d him away to work for thefn, Southern then hired rnore than

       20 addltional employees of Eber Bros. in one day and eventually hired hundreds of

       other former Eber Bros and Eber Metro employees, all in an effor{ to drive the Eber

       Entities out of business.

                                                     B




                                                                                E8-00017532
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 25 of 36




I
I
I
I
I

I
I

I
                    24.   As a'result, in March 2007. Eber Bros, and Eber Metro wers on the verge

        of bankruptcy and were unable to satlsfy outstanding debts to their bank lender,

        vendorp and suppliers. Eber Bros. and Eber Metro engaged in a lengthy negotiation

       with Southem in the Surnmer of 2007 over a complex, rnulti.par:t transactiorr where Eber

        Bros. ag,reed to sell ils interests in its Delaware and Ohio distributorships to Soulhern

        and,   in   exchange, Southern provided a significant amount of cash to Eber Bros. and

       Eber Metro to allow them to pay their debts to suppliers and thereby avoid bankruptey.

       Southern did not want Eber Bros. and Eber Melro to file for bankruptcy because it would'

       have hurt many of $outllern's vendors, who were also vendors to Eber Bros, and Eber

       Melro.

                25.       After Eber Bros, conveyed its interests ln the Dblaware and Ohio

       distrjbutor:ships to Souther,n in 2007, Eber Bros. and Eber Metro still owed Southern

       $3 milli:on. A prornissory note for this $3 milllsn debt was offered to Southern in.2007.

       ln 2007, $outhern Broposed that it exchange Its Sg rnillion noie for a   15o/o   ownership

       interest in Eber-CT, I believe the principal r:notivation for Soufhern's;proposal was that

       $outhern was not then in the Gonnectiout market, and it could only ente,r the market by

       acguiring an interest in an existing distributorship. The 15,% interest in Eber*CT would

       have given Southern a way to enter the Connecticut markel, and 'thus, Southern's

       interest in Eber-CT's.equity was strategic and opportunistic. The equity vaiue discussed

       was not lhe result of the application of'any rnechanieal valuatlon forrnula. lt was a value

       thai was derived' from the unique situation of a huge, nationai distr:ibutor pursulng a

       str:ategic goal and was a rneasure of what they wer,e wiltlng to pay to enter the




                                                       g




                                                                                tb-uuu1 /b33
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 26 of 36




   Connecticut market at{hat time, The proposed equity sale to Southern was never

   consummat€d.

          28,    While we were in discussions with Southern, ,Mr, Dalton,approaoh.ed Eder

   Goodman, another Connecticut dietributor, and offered to sell the 15% to Eder

   Goodman rather than to Southern. Eder Goodman ultimately agreed to pay $4"5 rnillion

   for the 15% ownetship interest in Eber:.CT in January 2008, Eder Goodnrads

   motivation was also strategic and opporlunistic, They were clearly motlvated by a

   strong desiro to keep Southern out of the Conneeticut market, Eder Goodman was

   willing to pay a 50% prernium ov6r Southernfs offer in srder to prutect itself from

   Southprn, which had a record of raiding suppliers, amployees aRd eustorr-i€rs of

   compe{ing distributors and consequently destr:oying'those dislributors, upon entering

   new markets. Eder-Goodman was under significant pressure to pay a pretrrium

   bgcausa Southern's p eseRce in Connecticutwould have been devastating to ite

   businesses,' ,As Mr,,Dalton knows, he was able to elitract mdrE money fiom Eder-

   Goodman by discussing the devastation $outhern had inflicted: on Eber Bros in

   tilew York.

          27.    The cornpeting motivatlons of Southern and Eder Goodrnan in late 2007

   and early 2008 were unique to their pariicular circumstances. One was trying to buy its

   way into the Connecticut market; the other was paying to keep a competitot' out of the

   sarne market, Their motirrations and circumstances were completely differ€nt ftorn

   those I faced in 2012, when I foreclosed on my loans to Eber Metro,




                                               10




                                                                          E8-0001 7534
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 27 of 36




            .?.8,   Until2007, Eber Bros, had a $1,30 million first lien credit facillty with Wdts

   Fargo, ln March 2007, Wells Fargo put Eber Bros, lsans into default and olassified the

   loans as.a. fuorkout," freezing all of Eber Bros,'r.,MorldRg capital in order to pay down the

   outstanding lsans, When Wells Fargo was finally paid off, ihey declined to extend

   Jurlher credlt to any Eber entity, Flnalty, in June of 2008, eanandaigua National Bank

   and Trust Co, ("CNE') was willing to provide only a $1.5 millicn loan on a six-month

   ,basis   thareafter, Between 20SB and 2012, Eber-CT made numerous attempts to

   an'ahge new fii,st lien debt financing with lndependent third-party lenders, None of

   these lenders had any pt'io'r affiliation with EbepCT, Discugsions were,held with at least

   six different banks and finance oompanies in the Northea$t about obtaining additisnal

   financing, None of tliese lenders was willing to provide any.credit to EberCT, on a first

   lien basis or othenrviee, lt was not until after ttre Alexbay foreclosure sale lhat Eber-GT

   was able to alliange a long-term sevenryear loan facility wlth CNE. This lending facillty

   is an asset-based loan, riot a ca$h flow"based loan, CNB relied only on the value ef the

   oompany's lnventory and aocounts reeeivable, and not o,n any projected cash flow sr

   inherent equify value of the company. CNts has informed us tbat they strongly prefer

   that we refinance therJr.out of theircurrent facility as soon as posslble.

            29.     During the period from 2002 through 2012, t made an aggregate of

   $3,228:million in cash loans to Eber Bros. and Eber Metro to support their operations.

   ln the $pring of 2010, I offered several other members of m;r extended family an

   opportunit! to pafiicipate in tlrese lsans on the same terms applicable to me, All of

   them declined my offer.



                                                   1f




                                                                              E8-0001 7535
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 28 of 36




i




I
I
J
I
               30.    Between 2008 and 2012, Eber,OT also contacted ai least four different
I
I
        sirategic wine and liquor distrjbutors in the Northeast to gee if there was any interest in

        aoquir:ing Eber-CT,. Nona of these distributors hao any prior affiiiatlon with Eber-CT.

        After discussion and due diligence with each of the partiesi none of thern would make a

        proposalto acquire Eber.CT on any basis,

               31.    The foregoing clearly demonstrates that a signlficant group of fndependent

       third' party lenders and wine and liquor distributors, all ol whom were well positioned to

        have an educated opinion of the value of Eber-CT's business, saw'liltle or no value in

       EberiT    during the period after the onset of the eqonOmtc receasion in the Fall of ?008.

        Extendsd family mernbers who had'participated for many years in the companies and

       had a strong farnilial relationship with me declined to infuse new funds, as w€lt. Thls

       was tlre harsh r.eality oonfronting Eber-CT ir 2010, when   t't negotiated the sale of 606   pf

       its cdmrnon equity to Polebrridge Bowman,'and in 3012, When it asked the eourtto

       co:nfirrn its view that the foreclosui:e of Alexbay's $3.5 milllon notes was.comrnercially

       reasonable,


              ?alQ sale ot s

              32,    ln the $pring of 2010, Eber-Ci was strtuggling, The econorniq recession;

       which started in the Fall of 2008, long after the Southern and Eder Goodman

       transactions, was stillweighing heavily on the U.S, economy and was taking its toll on

       Eber-CT, lts annual losses were mouniing (losing $2,4 rnillion for the fiscal year endlng

       May 30, 2009 and $1.1 rnillion for the fiscal year ending May 30, 2010). The acquisition

       of the Slocurn business had not livpd,up to Eber Metro's expe.ctations    atall.   Eber

       Metro's asset base had'significantly shrunk from what it was in 2005 and by then only


                                                    12
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 29 of 36




   compiiaed of the Conneeticut buslness, Eber-Ctwas suffering as.a resultof the

   aggressive,eornpetitive actions    o:f   its conrrpetitqrs and suppliers. Al[ attempts to rai$e a

   new first lien credif faoility or sell the cornpany had all failed lo attrast any interest. Eder

   Goodrnan's investment in Eber-GT brought wi.th it a number of negative covenant

   constraints on our flexibility in raising debt capital and in selling th6 gsm:pahy. lt also

   br,ouglrt with it a partner who, for their own stratsgic reasons, really did not have any

   interest ln seeing the cornpany be sold or perforrn well.

          33.    ln light of these unfortunaie circumstances, the'value of Eber-CT in 2010

   was extremely uncertain: it could not be derived with any precision at            all.   Eber-CT may

   well have boen worthless. The refusal of other distr:ibutors to purchase an interest            In

   Eber"CT and the reluctanse of the lending mar,ket to advance funds oonfirrned tl'ia{

   Eber-CT had llttle value,

          34,    Mr.,   Dalton's $tatement in paragr,aph     1&   of'the Flrst Datton Afftdavlt that he

   believed Eber.eT '\uas worth in the vicinity of $20 million" is uninformed and jusf flatly

   wrong, Mr, Dalton was retairled      a.s a 1awyer, noi a financial: ad,visor or   valuation g,xpert.

   Whatevef he rnay think he overheard rne say in 2010, he clearly rnlsundorstood. He

   took my hopes and dreams absut ereating a valuable company and trled to change

   those lnto curreni facis.

          35.    ln the Spring of 2010, Eher-CT approached Glenn Sturm seeklng his

   assistance in formulating a plan to turn around the company, Eber'CT had no prior

   contacl with Mr. Strum before 20f        0. The goal was to retain    Mrr. Sturm as both a lawyer

   and a senior strategic consultant,




                                                     13




                                                                                  E8-0001 7537
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 30 of 36




             gS,.   Mr. Stur.m was then a'$enior Partner at Nelson Mutlins Riley   &.


    ,Scarborough LLP, a prominent Atlanta law firm, where he practiced corporate and

    seeurities law, focuslng on investrnent banks, pr,ivate equity funds and emerging

    companies, with extensive experiense in the financing and mergers and acquisitio.ns

    markets. Mr. Sturrn also chalred his firm's corporate depar{ment and served on its

   executive cornmitiee. At the satne time, he was a well-knswn business adrrigor at The

   White Oak Group, a prominent prlvate oquity firm in Atlanta that is in the business of

   lnvesting in, and growing the value of, lower middle market emerging companies. He

   had served as chiei executive officer: of a number of emerging cornpanies and had

   served on'the boards of numerous private and public companies.

             37.    Mr, Sfurrn was an.expert in atslsting and advising srnall privately owned

   businesses. Eber-eTwas fortunate to obtain his expertise and assistance in helping to

   forge a   pla.n to turn'.around   fhe company. He advised and consulted with Eber-CT on

   strategio inttiatives to rehsbilltate the business, Among other things. he was responsible

   for creating a rnarketing plan that foeused on growing the crafr spirit business and the

   Eber'CT imports business.

          38.       Like;any sutside adviser, Mr. Sturm reguired that he be paid for his

   seryices' ln this rogard, he was no different frsm Harris Beach, This fact does not

   make hitn any less of an independent purchaset of Eber-CT, Mr:. Sturm typically

   proposed to new clients ihat he be paid fees in cash and that he be glven an oppor:tunity

   to make a nrinorlty investrnent in the elient's cornmon equity at a fair rnarket value

   purchase price. This was the way Mr. Sturm did husiness with his cllents, This is the




                                                  14




                                                                           Ets-0001 7538
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 31 of 36



I


1



I




       same way many similar advisors do business with financially distressed or emerging

       private companies having Iiquidity constraints.

              39.     Mr. Sturm orlginally pr:oposad a 10% owner,ship interest in Eber-CT, but

       was eventually negetiated down to     6?'o by May   of 2O10, The $350,O00 purchase prjee

       for this interest was a negotiated value and was based on the then.current facts snd

       circumstances regarding the company- for a non*strategic'purcl'raser. These then-

       current (le as of May 2010) facts and circumstances regarding the company included

       the following (note that the compahyrs fiscal year ends on May 31$!l

              -   Total annual sales had declinad by nearly $7 mlltion, or mole than 1570, over

                  the then*most reoent two fiscal years

              -   Total net incorne lqssg€ were more than $3,5 million over the then-most

                  racent two fiscal years

                  Ttro company's operations were generating negative eash flow and as a

                  result its   total indebtedness ege€$edby     180a/a   from $1.5 million to $3,9

                  millio n over the then-most reoent two fiscal years

             As suoh, the gompany's deteriorating financial performance (doelining $ales,

       negative cash flows, and increasing levels of indebtedness) driven by the fellout from

       the Great Recession and the decision by a key supplier to "dLlal" the company on its

       largest single produef, rnade many of the valuations that arrived prior to these events

       and consequences irrelevant,

             Furthernrore, even if the company had. not experienced the rnaterially

       detel'iorating financial perfnrmance that it did between 2008 and May of 201,0, the




                                                    15
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 32 of 36




       valuation$ arived at in the Eder Goodman transaction and lhe proposed; but never

I
I      consumrnated, Southern transaction, were ir,relevant for the 201::0 transactien,
!

              It is aleo,imporlant to note that as a high'ly leveraged cCIrnpany (the conrpany had
t

I
       rtdafly $4 rnlllion sf debt.and was not generating positive cash flow from operations),
i


       even onrall ehanges     i:n   the value of the eompanytranslate into material changes in the

       equity value of the company.


               torg.glosure on Mv Loans to EEEr Fros. anC Eber MstrolForeclosure

              40.     BehJveen 2002 and 2012, I personally rnade cash lsans to Eber Bros. arrrd

       Eber Metr:o for fhe purpose.of-enablirrg thern to. pay various operaling and other

       liabil'ities of the business, including helping to fund a portion of ihe liabilities of the Eber

       Bros.' Pension P,lan. {See Exhibit 5, copies of notes), At all times p1ior     tCI   June,,5,   t[12,
       all the comfton equity in Eber Bros. (and, indir.ectly, Eber Metr.o)was owned by a trust

       of which vaiious members of the extended Eber famiiy, including myself, were

       beneficiaries. lts rnentioned above, in the Spring of 2010, I offer:ed severalothe'r

       members of my extended family an opportunity io participate in these loans on the

       same ier.m6 applicable to me. All of them declined my offer,

              41.    I   retalned Hafris Beach and Mr, Dalton to structure the loan transactions

      and prepare the necessary documentation. I instructed Mr. Dalton to put in place a first

      lien laan fasilltV that was consistent with arm's length loans frorn unaffiliated thir.d parties

      with rights, protections and enforcement mechanisms that were standard, typical and

      comrnercially reasonqble for an arm's length loan. I balieved that is what he did.

              42. As of Decernber          31, 201 1, the sulstanding prlncipal and accrued but

      unpaid interest on my loans was an aggregate of $3,650,682.48. The toans were then


                                                        16




                                                                                   Ets-0001 7540
     Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 33 of 36




 I

 l
i
,!
I
I
!
I       the prirnary obligation of Eber Metro, but alf the loans were guaranteed by Eber Bros,'
I
I

i
        assets. The loans and the guarantee were then secured by a validly perfected first

        priority security interest in the assets of Eber Bros, (pr:incipally all the capital elock of

        Eber Metro) and in the assets of Eber Metro (principally atl of Eher Metro's 79%

        ownership interesl in Eber-eT). (See Exhibit 0, Guarantees and Assignrnents,)

                43.    l assigned the loans lo Alexbay, l-LQ ("Alexbdy"). a rrewly fornred

        Connecticut limited liability company owned by me to hold these loans. As of

        Decernber 31, 201   {,   I had, priority as a seoured creditor over any claim by the Fension

        Bonefit Guaranty Corporation ("PBGC") against Eber Bros, or Eber Metro, as well as

        over Bny claim of Harris Beach as an alleged general unsecured ereditor of Eber: Bros,

        UCC filings made by me to perfeot rny security interest were a matler of public r€cold'

        (See Exhibit 7, UCQ fllings)

               44.    Eber Metro did not repay the sums due as required und,er the Line of

        Credit Note and the Debt Assumption Agreement, Aocordingllr, demand for payment

        was rnade for the sums due, bui no payment was made, On February 21, 2012,

        Alexbay filed an action in the New York Supreme Court for Monros County, seeking a

        judicfal determination, pursuant to New York Unifor:m Commer"cial Code Section 9€27,

        that Alexbayis acceptance of all of Eber Bros,' ownership interest in Eber Metro (and,

        indirectly, all of Eber IVletro's 79% ownership,lnterest in Eber-CT) in full satisfastion ol

        the loans then held by Alexbay was "cemmer:cially reasonable."

               45.    A judicial acJion is not required under ltlew York law, but was cornmenced

        out of an abundanqe of oaution io alert any potential creditors of the foreclosure,

        Alexbay named Southern as a party to the action because it had a UCC on file asserting



                                                      1V




                                                                                   E8-0001 7541
    Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 34 of 36



I
!

i
t
!
i
I
i

I       it was a sectrred'oredltor of Eber Bros, and Eber Metro. While Southern originally

        qpposed the aciioni it uitimately did not take any action to'fr:ustra e            it.   On May 11,2012,

        this Court granted Alaxbay's motion and deterrnined that              th.e   fsreclostlr€ wa$

        sornmercially r€asonable. On June 5, 201.2, all the capital'stock of Eber Metr-o was

        transferred to Alexbay ln satisfaetion of the $3.65 million loans. This sccuned almost

        19 months before Judge Odorisigranted l{ar:rls Beaoh's how reversed summary

       judgment motion in its Underlylng Collection Action on January 14,2014.

               46,     ln the Winter of 2012, Eber-Ct continued to struggle. The economic

        recessiorl stillwe$hed heavily on the U.S, economy and on Eber.CT, Eber-CT

        continued to incur annual net losses (losing $908,800 for the fiscal year ended May 30,

        2011 and $363,132 for the fiscal year ended May 30, 2012). The aequisltion of $locum

        still had not livbd up to it$ expectations at all. Eber-CT suffered as a result of the

       aggressive competitive actions of Southern and sther'cornpetitors and suppliers, All

       atternpts to raise a new first   ,ll6'n.   credritfacility or sell ths cstTrpany had faited.to attrad

       any interest, Eder Goodrnan's investrnent in Eber-CT had brought with it a nuntber of

       negative covenant constraints on our flexibility in raising debt capital and in selling Eber-

       CT, lt had also,brought with it a partner who,             for their own strategic reasons, really did

       nst have any interest in seeing the company be sotd or expand,

              47   .   ln light of these continuing unfortunate circurnstances, the value of the

       equity in Eber-CTin2012 continued to be quite uncertain, lt couldn'tbe derived at that

       time with any pr:ecision at   all, lt cerlainly     could.have been rnaterially less than

       $3.65 milliorr. I believed at the time lhat the value of Eber-CT's equity had not changed

       materially since the sale to Polebr:idge Eowman in 2010. Alexbay eite.d the 20'10



                                                             18




                                                                                            EB-00017542
Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 35 of 36




    investment by Polebridge Bowman ln support of lts r:equest for a determinatlon of

    eommercial reasonableness., not just because it was the most recent sale, buf also

    because the cir*umstances sur.rounding the cornpany's business prospects or lack

    thereof in 2010 were substantially the same as they were in 2A12. ln both years, the

    oilmpany was weighed down by the economic recession and the other circumstances

    previously deseribed, Those were thd cifcumstances on which ihe value of Polebridge

    Bswman's investrnent was based ln 2010, lt was,          ,l   believed, not only the rnEst r:ecent

    but also the most relevant valuation,

            48'. As I explained above, Eber-CT's          motivation in buying Slocum in 2005 was

    driven by stratogic and opportunistio consideratlons, as well as tax considerations and

    the expectation of rnaterial synergies sternming from heing part of the family of Eber

    companiesl lt took place when Eber was an entirely ditferent company trying to

    cornpete in a boorning eoonomy, and the expected nratetial synergles:were never

    realieed as the demise of the Eber businesses described above precluded such

    realizatlon,

           49,      The cornpeting,rnotivations of Southarn and Eder Goodman in ?007 were

    uniqr,re to their   particular circumstances.at lhat time. One was trying to buy its way into

    the Connectjcut market; the other was paying to keep a competitor out of the same

    market. Their motivations and eiroumstances were completely different than mine in

    2012, when Alex,bay foreclosed on the $3.65 million loanc to Eber Meko.

           50.      For all these reasons, I did not believe that any of the transactions that

    occrlrrdd in the pre.r:ecession period between 2005 and early 2008 were relevant in




                                                     19




                                                                                   E
     Case 1:16-cv-09517-LAK-KHP Document 262-18 Filed 11/08/19 Page 36 of 36



.t




t,
t.
t
i
l        '2912, when we a.sked'thi$ Coult for a determination o{ commendiilreason.ableness in,
!
         oonnectlon with Alexbayls forecloqufe sn tlle$0,95 rnillion lnahe;




                                                    Drli




                                                                              E8-0001 7544
